         Case 2:18-bk-20151-ER                  Doc 635 Filed 10/24/18 Entered 10/24/18 08:40:38                                        Desc
                                                  Main Document Page 1 of 4

 Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 SAMUEL R. MAIZEL (Bar No. 189301)
 samuel.maizel@dentons.com                                                                              FILED & ENTERED
 TANIA M. MOYRON (Bar No. 235736)
 tania.moyron@dentons.com
 DENTONS US LLP                                                                                                 OCT 24 2018
 601 South Figueroa Street, Suite 2500
 Los Angeles, California 90017-5704
 Tel: (213) 623-9300 / Fax: (213) 623-9924                                                                CLERK U.S. BANKRUPTCY COURT
                                                                                                          Central District of California
                                                                                                          BY gonzalez DEPUTY CLERK
 Proposed Attorneys for the Chapter 11 Debtors and
 Debtors In Possession
                                                                                               CHANGES MADE BY COURT


                                         UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA -LOS ANGELES DIVISION

 In re:                                                                     CASE NO.: Lead Case No. 18-20151
 VERITY HEALTH SYSTEM OF CALIFORNIA, INC., et al.
                                                                            CHAPTER: 11

                                                                            ORDER:
                                                                                   GRANTING APPLICATION AND SETTING
                                                                                   HEARING ON SHORTENED NOTICE
                                                                                   DENYING APPLICATION FOR ORDER
                                                                                   SETTING HEARING ON SHORTENED
                                                                                   NOTICE
                                                                                            [LBR 9075-1(b)]
                                                             Debtor(s).

 Movant Verity Health System of California, Inc., et. al.



1. Movant filed the following motion together with supporting declarations and (if any) supporting documents:

    a. DEBTORS' MOTION FOR ENTRY OF AN ORDER SEALING EMPLOYEE INFORMATION with Supporting
       Declaration of Christopher J. Kearns and Richard G. Adcock.

    b. 10/23/2018:

2. Pursuant to LBR 9075-1(b), movant also filed an Application for Order Setting Hearing on Shortened Notice
   (Application) together with supporting declaration(s):

    10/23/2018:

3. Based upon the court’s review of the application, it is ordered that:

    a.          The Application is denied. The motion may be brought on regular notice pursuant to LBRs.

    b.          The Application is granted, and it is further ordered that:
         This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                          Page 1                             F 9075-1.1.ORDER.SHORT.NOTICE
109385943\V-1
        Case 2:18-bk-20151-ER                   Doc 635 Filed 10/24/18 Entered 10/24/18 08:40:38                                        Desc
                                                  Main Document Page 2 of 4


         (1)          A hearing on the motion will take place as follows:


                 Hearing date: Wednesday,                    Place:
                 October 31, 2018                                255 East Temple Street, Los Angeles, CA 90012
                 Time: 10:00 a.m.                                21041 Burbank Boulevard, Woodland Hills, CA 91367
                 Courtroom: 1568                                 3420 Twelfth Street, Riverside, CA 92501
                                                                 411 West Fourth Street, Santa Ana, CA 92701
                                                                 1415 State Street, Santa Barbara, CA 93101

         (2)          No later than the deadlines given, telephonic notice of the hearing must be provided to all
                      persons/entities listed:

                 (A) Deadlines:                         (B) Persons/entities to be provided with telephonic notice:
                 Date: Wednesday, October                 Official Committee of Unsecured Creditors; Ally Bank; McKesson
                 24, 2018                                 Corporation; UMB Bank, N.A., as Master Trustee; Wells Fargo Bank,
                                                          N.A., as Bond Trustee; U.S. Bank, N.A., as Series 2017 Notes Trustee;
                 Time: 3:00 p.m.                          Retirement Plan for Hospital Employees; Service Employees International
                                                          Union, United Healthcare Workers-West; United Nurses Associations of
                                                          California/Union of Health Care Professionals; California Nurses
                                                          Association; and Engineers and Scientists of California Local 20, IFPTE,
                                                          AFL-CIO/CLC

                                                                 See attached page
                                                        (C) Telephonic notice is also required upon the United States trustee


         (3)          No later than the deadlines given, written notice of the hearing and a copy of this order must be
                      served upon all persons/entities listed using:       one of the methods checked         all of the
                      methods checked

                (A)        Personal Delivery            Overnight Mail                First class mail               Facsimile*              Email*

                 (B) Deadlines:                         (C) Persons/entities to be served with written notice and a copy of this
                                                             order:
                 Date: Wednesday, October
                 24, 2018                                 Official Committee of Unsecured Creditors; Ally Bank; McKesson
                                                          Corporation; UMB Bank, N.A., as Master Trustee; Wells Fargo Bank, N.A.,
                 Time: 5:00 p.m.                          as Bond Trustee; U.S. Bank, N.A., as Series 2017 Notes Trustee;
                                                          Retirement Plan for Hospital Employees; Service Employees International
                                                          Union, United Healthcare Workers-West; United Nurses Associations of
                                                          California/Union of Health Care Professionals; California Nurses
                                                          Association; and Engineers and Scientists of California Local 20, IFPTE,
                                                          AFL-CIO/CLC

                                                                 See attached page
                                                        (D) Service is also required upon:
                                                            -- United States trustee (electronic service is not permitted)
                                                            -- Judge’s copy personally delivered to chambers
                                                               (see Court Manual for address)



         This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                          Page 2                             F 9075-1.1.ORDER.SHORT.NOTICE
109385943\V-1
        Case 2:18-bk-20151-ER                   Doc 635 Filed 10/24/18 Entered 10/24/18 08:40:38                                        Desc
                                                  Main Document Page 3 of 4

         (4)        No later than the deadlines given, a copy of the motion, declarations, and supporting documents (if any),
                    must be served on all persons/entities listed using:        one of the methods checked      all of the
                    methods checked
                (A)      Personal Delivery       Overnight Mail          First Class Mail        Facsimile*     Email*

                  (B) Deadlines:                        (C) Persons/entities to be served with motion, declarations, supporting
                      Date: Wednesday, October              documents:
                      24, 2018                            Official Committee of Unsecured Creditors; Ally Bank; McKesson
                                                          Corporation; UMB Bank, N.A., as Master Trustee; Wells Fargo Bank,
                      Time: 5:00 p.m.                     N.A., as Bond Trustee; U.S. Bank, N.A., as Series 2017 Notes Trustee;
                                                          Retirement Plan for Hospital Employees; Service Employees International
                                                          Union, United Healthcare Workers-West; United Nurses Associations of
                                                          California/Union of Health Care Professionals; California Nurses
                                                          Association; and Engineers and Scientists of California Local 20, IFPTE,
                                                          AFL-CIO/CLC

                                                               See attached page
                                                        (D) Service is also required upon:
                                                            -- United States trustee (no electronic service permitted)
                                                            -- Judge’s copy personally delivered to chambers
                                                               (see Court Manual for address)


         (5)          Regarding opposition to the motion

                      opposition to the motion may be made orally at the hearing

                      no later than the deadlines given, written opposition to the motion must be filed with the court and
                      served upon all persons/entities listed using:     one of the methods checked           all of the methods
                      checked
                (A)        Personal Delivery           Overnight Mail              First Class Mail                Facsimile*                Email*

                 (B) Deadlines:                         (C) Persons/entities to be served with written opposition to the motion:
                      Date: Saturday, October 27,           -- movant’s attorney (or movant, if movant is not represented by an
                      2018                                     attorney)

                      Time: 5:00 p.m.
                                                        (D) Service is also required upon:
                                                            -- United States trustee (electronic service is not permitted)
                                                            -- Judge’s copy personally delivered to chambers
                                                               (see Court Manual for address)


         (6)          Regarding a reply to an opposition:

                      a reply to opposition may be made orally at the hearing.

                      no later than the deadlines given, a written reply to an opposition must be filed with the court and
                      served on all persons/entities listed using:        one of the methods checked           all of the methods
                      checked

                (A)        Personal Delivery           Overnight Mail              First Class Mail                Facsimile*                Email*


         This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                          Page 3                             F 9075-1.1.ORDER.SHORT.NOTICE
109385943\V-1
        Case 2:18-bk-20151-ER                   Doc 635 Filed 10/24/18 Entered 10/24/18 08:40:38                                        Desc
                                                  Main Document Page 4 of 4

                (B) Deadlines:                          (C) Persons/entities to be served with written reply to opposition:
                 Date: Monday, October 29,                  -- All persons/entities who filed a written opposition
                 2018

                 Time: 5:00 p.m.

                                                        (D) Service is also required upon:
                                                            -- United States trustee (electronic service is not permitted)
                                                            -- Judge’s Copy personally delivered to chambers
                                                               (see Court Manual for address)


         (7)      Other requirements:




         (8)      No later than the deadlines given, movant must file a Declaration of Notice and Service establishing
                  that telephonic notice, written notice, and service of the motion and this order was completed as set forth
                  above, and a judge’s copy of the Declaration of Notice and Service must be personally delivered to the
                  judge’s chambers:

                         at least 2 days before the hearing.

                         no later than:         Date: Saturday, October
                                                                                    Time: 5:00 p.m.
                                                27, 2018



    * Service by electronic means (facsimile or email) requires compliance with F.R.Civ.P. 5(b)(2)(E).

                                                                         ###




                Date: October 24, 2018




         This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                          Page 4                             F 9075-1.1.ORDER.SHORT.NOTICE
109385943\V-1
